Citation Nr: 0731623	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  97-29 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  The veteran died on November [redacted], 1996.  The 
appellant is the widow of the veteran.

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision dated in November 1996 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to service 
connection for the cause of the veteran's death, and 
entitlement to dependency and indemnity compensation benefits 
pursuant to 38 U.S.C.A. § 1318.  Basic eligibility to 
Dependents' Educational Assistance was established.  The 
appellant filed a timely appeal as to the claims that were 
denied.  However, in an April 2007 statement, the appellant 
stated that she wanted to withdraw the issue of entitlement 
to compensation pursuant to 38 U.S.C.A. § 1318 (West 2002).  
Thus, this claim is no longer on appeal.  See 
38 C.F.R. § 20.204 (2006).  The Board will proceed to 
adjudicate only the issue listed in the title page of this 
decision.  

In May 2000, the appellant testified at a Travel Board 
hearing before one of the undersigned Veterans Law Judges.  A 
transcript of the hearing is associated with the claims 
folder.  The appellant also presented testimony at a Travel 
Board hearing before another undersigned Veterans Law Judges 
in April 2007.  A transcript of that hearing is associated 
with the claims folder as well. 

In January 2001, December 2003, and November 2006, this 
matter was remanded to the RO for additional development.    


FINDINGS OF FACT

1.  The veteran died on November [redacted], 1996; the cause of the 
veteran's death as shown on the death certificate was head 
injury with multiple trauma due to cardiopulmonary arrest.  

2.  At the time of the veteran's death, service connection 
was in effect for post traumatic stress disorder, evaluated 
as 100 percent disabling from January 8, 1996, and for a scar 
due to a shrapnel wound on the right buttock, evaluated as 
noncompensable from November 18, 1988.  

3.  The veteran's service-connected disabilities did not aid 
or lend assistance to the production of death, contribute 
substantially or materially to death, combine to cause or 
accelerate death, or render the veteran materially less 
capable of resisting the effects of the primary cause of his 
demise.

4.  The medical evidence does not demonstrate a causal 
relationship or connection between the cause of the veteran's 
death and active service.


CONCLUSION OF LAW

A disability incurred in service did not cause or materially 
contribute to the cause of the veteran's death.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.312 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation 
(DIC).  38 U.S.C.A. § 1310 (West 2002).  In order to 
establish service connection for the cause of the veteran's 
death, the evidence must show that a service-connected 
disability was either the principal or a contributory cause 
of death.  The issue involved will be determined by exercise 
of sound judgment, without resort to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  38 C.F.R. § 3.312 
(2007).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  A contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312. 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2007).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996). 

Analysis

The appellant argues that service connection for the cause of 
the veteran's death is warranted because the veteran's 
service-connected post traumatic stress disorder PTSD led to 
the motor vehicle accident which caused the veteran's death.  
She asserts that on November [redacted], 1996, the veteran woke from a 
short nap at 4:30 p.m. and he was very disturbed and 
confused.  The appellant stated that it was rainy and stormy 
outside and that it had become very dark by early evening.  
She stated that the veteran was confused as to the time of 
day and he thought it was bedtime.  The appellant indicated 
that she convinced the veteran not to go to bed and she 
stated that she would get dinner for them.  The appellant 
indicated that she left at around 6:15 p.m., and on her way 
back to her home, she approached the accident.  She stated 
that she spoke with the police and the paramedics.  She 
indicated that the paramedics had to strap down the veteran 
because he was fighting them, as if in combat.  The appellant 
indicated that when she reached the hospital, she was told 
that the veteran had died.  See the appellant's Form 9, dated 
in August 1997 and the appellant's testimony at the hearings 
before the Board in May 2000 and April 2007.  

The appellant asserts that the veteran had no apparent reason 
to leave the house that night and she was sure it was a 
"wild notion" for the veteran to get in his truck and 
drive.  The appellant notes that the veteran was hyperalert 
and he had not been able to drive in busy traffic or in 
unfamiliar surroundings for a long time.  The appellant 
believes it was more likely than not that the veteran's death 
was the direct result of the PTSD.  The appellant also 
asserts that the veteran could have been so emotionally 
disturbed that it led to the heart attack.  See the 
appellant's Form 9, dated in August 1997 and the appellant's 
testimony at the hearings before the Board in May 2000 and 
April 2007.   

At the time of the veteran's death, service connection was in 
effect for PTSD which was rated as 100 percent disabling from 
January 8, 1996, and a scar due to a shrapnel wound to the 
right buttock, which was rated as zero percent disabling from 
November 18, 1988.  

Review of the record shows that on November [redacted], 1996, the 
veteran was in a motor vehicle accident.  The police accident 
report dated November [redacted], 1996, indicates that the accident 
occurred at 7:14 p.m.  The accident report indicates that the 
veteran's vehicle, a truck, ran off the road on the right 
side with the right front and rear tire.  The driver, the 
veteran, attempted to bring the vehicle back onto the road 
from the shoulder but the truck was traveling 
counterclockwise as he re-entered the west bound lane.  The 
veteran's vehicle then went across the road and went off the 
embankment side and flipped several times fully ejecting the 
veteran before the vehicle came to a final rest in a pasture 
in an upright position.  It was the opinion of the 
investigating officer that the wet road and shoulder played a 
major role in causing the veteran to lose control and flip 
his vehicle.  The accident report indicates that it was 
raining and visibility was restricted due to the rain.  The 
accident report also notes that it was the officer's opinion 
that alcohol was involved.  

The Emergency Medical Services (EMS) arrived at the scene at 
7:24 p.m.  The EMS report dated November [redacted], 1996, indicates 
that upon arrival at the scene, the veteran was lying on the 
right side in approximately one inch of water.  The veteran 
had bruising on the right side of the head and on the top of 
the sternum.  The veteran was placed on a long spine board 
with a collar in place.  The veteran was conscious and alert, 
although combative and complaining of chest pain.  His speech 
was described as hysterical and his respirations were 
distressed.  It took approximately 10 minutes to get the 
veteran to the top of the embankment.  The veteran was placed 
into the ambulance where he went into respiratory arrest with 
a pulse of 42.  Enroute to the emergency room, the veteran 
was intubated and an intravenous feed was established.  The 
veteran went into cardiac arrest after entry into the 
emergency room.  See the EMS report dated November [redacted], 1996.  

The November [redacted], 1996, emergency room record indicates that 
CPR was in progress upon arrival to the emergency room.  The 
diagnosis was motor vehicle accident, closed head injury, and 
traumatic arrest.  The emergency room records indicate that 
attempts were made to resuscitate the veteran.  The veteran's 
death certificate indicates that the immediate cause of death 
was head injury with multiple traumas and cardiopulmonary 
arrest.  An autopsy was not performed.  It does not appear 
that any toxicology tests were performed to determine if the 
veteran was overmedicated or intoxicated at the time of the 
accident.  

The Board finds that the police accident report is competent 
evidence that the veteran's motor vehicle accident was due to 
driver error and the weather conditions.  The accident report 
indicates that it was the opinion of the investigating 
officer that the wet road and shoulder played a major role in 
causing the veteran to lose control and flip his vehicle.  
The Board finds that the investigating police officer's 
opinion is highly probative because the police officer has 
the training and expertise to render an opinion as to the 
cause of a motor vehicle accident.  

There is no competent evidence which establishes that a 
service-connected disability caused or contributed to the 
head injury with multiple trauma and cardiopulmonary arrest, 
which were the causes of the veteran's death, or that the 
cause of death was related to service.  

The medical evidence of record establishes that the cardiac 
arrest was caused by the motor vehicle accident injuries, 
including the closed head trauma.  There is no evidence of a 
cardiovascular disease or heart disease in service.  The 
service medical records do not show any complaints, findings, 
or diagnoses of heart disease.  A July 1968 chest x-ray 
examination was negative.  The September 1968 separation 
examination report indicates that examination of the heart 
and chest was normal.  

There is no competent evidence which establishes that the 
service-connected PTSD or the service-connected scar on the 
right buttock caused or contributed to the motor vehicle 
accident and the resulting trauma that led to the veteran's 
death or caused the cardiopulmonary arrest.  The appellant 
asserts that the veteran's service-connected PTSD symptoms, 
e.g., his irritability, bursts of anger, and startled 
response, led to the motor vehicle accident and the 
cardiopulmonary arrest.  Although the appellant is competent 
to offer evidence as to facts within her personal knowledge, 
such as the veteran's observable symptoms, without the 
appropriate medical training or expertise, the appellant is 
not competent to render an opinion on a medical matter, such 
as, in this case, the possible relationship between the 
service-connected PTSD and the veteran's death.  See Espiritu 
v. Derwinski, 2 Vet. App. 292, 294-95 (1991); see also Layno 
v. Brown, 6 Vet. App. 465, 469-470 (1994) (lay testimony is 
competent when it regards the readily observable features or 
symptoms of injury or illness).  The appellant does not have 
the medical expertise to opine that the veteran's PTSD 
symptoms led to the motor vehicle accident which resulted in 
his death, and there is no other medical evidence of record 
that makes this connection either.  The Board also points out 
that although the appellant was with the veteran earlier in 
the evening on the day of November [redacted], 1996, she did not 
witness the events immediately prior to or at the time of the 
accident.  The appellant testified that she had left the 
house before the veteran drove off in his truck and she 
returned after the accident occurred.  She testified that the 
veteran was in a recliner and was relaxing when she left the 
house.  

Additionally, the Board is cognizant of the severity of the 
veteran's PTSD prior to his demise; the lay statements 
submitted by W.C., an EMS crew member, and J.D., a registered 
nurse; and, the findings recorded in the November 1996 EMS 
report.  As previously noted, the report notes that the 
veteran was conscious and alert, although combative and 
complaining of chest pain.  The veteran's speech was 
described as hysterical and his respirations were distressed.  
The report also reflects that it took approximately 10 
minutes to get the veteran to the top of the embankment.  In 
spite of the foregoing, however, the record does not 
establish that the veteran's behavior, including his service-
connected PTSD and scar disabilities, impeded the 
administering of any medical services to him or that it 
caused, lent assistance to, or hastened his demise.  Although 
J.D. indicated that the veteran had suicidal ideation and at 
times his past medical history notes the same, there is no 
evidence showing that the veteran's MVA was caused or related 
to a suicide attempt on his part due to the service-connected  
PTSD.  Further, although in his statement W.C. stated that 
the veteran was hysterical and combative, and the EMS report 
substantiates such, W.C. did not state, and the EMS report 
does not reflect, that the veteran's behavior impeded the 
administering of medical treatment such that it aided or lent 
assistance to the veteran's demise.  Rather, the record 
reflects that medical services were rendered and the veteran 
received additional treatment enroute to the emergency room.  
As such, the evidence weighs against the appellant's claim in 
this regard.

Finally, the appellant submitted a statement from Dr. N.X. 
dated in April 1997 in support of her claim.  In the 
statement, Dr. N.X., a psychiatrist, opined that the fatal 
accident might well have been a consequence of the agitated 
and increased psychomotor activity level frequently observed 
in the veteran's life, and that his severe bouts of 
depression may have been a contributing factor to the 
accident.  The Board does not find this medical opinion to be 
persuasive evidence given its speculative nature as to the 
causes of the motor vehicle accident.  See Perman v. Brown, 5 
Vet. App. 237, 241 (1993); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992); Obert v. Brown, 5 Vet. App. 30 (1993); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  Dr. N.X. 
was not with the veteran prior to and at the time of the 
motor vehicle accident, and as a consequence he is not 
competent to testify as to the veteran's state of mind at the 
time of the accident or the cause of the accident he did not 
physically observe.  Service connection may not be based on a 
resort to speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2006).  

Moreover, the Board finds to be much more persuasive the 
contemporaneous police report in which it was concluded that 
the single vehicle accident was caused as a result of the 
physical conditions of the road surface and adjacent areas 
(wet road and shoulder), and not due to any impairment in the 
veteran's state of mind.  While possible alcohol use was 
noted, the investigating officer opined that the road 
conditions were the major cause of the accident.  

Additionally, with respect to the argument raised by the 
appellant's representative in March 2006 that the medications 
being used by the veteran to treat his service-connected PTSD 
impaired his ability to drive, thereby leading to the 
accident, the Board simply notes that there is no medical 
evidence of record to support this contention.  There is no 
indication that the representative making this statement has 
the medical expertise required to support the opinion 
provided, and hence the Board finds this unsubstantiated 
medical opinion to be unpersuasive.  As previously mentioned, 
the overwhelming evidence of record points to the road 
conditions as having been the cause of the accident.  

The provisions of 38 C.F.R. § 3.312 provide that in 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  In the present case, the medical 
evidence does not establish a causal connection between the 
veteran's cause of death and the veteran's period of service 
or any service-connected disability.  While a veteran with a 
100 percent rating for service-connected PTSD necessarily is 
deemed to have significant occupational and social 
impairment, the evidence of record here shows that the 
veteran's tragic motor vehicle accident was caused by the 
road conditions, and not by the effects of his PTSD.  

In this case, the Board notes that it is fully aware of the 
veteran's exemplary service and his resulting service-
connected disabilities, as well as the appellant's assertions 
set forth on appeal.  In this regard, the Board empathizes 
with the appellant's plight.  The Board is bound in its 
decisions, however, by governing laws, the regulations of the 
Department, instructions of the Secretary, and precedent 
opinions of the General Counsel of the VA.  38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2006).  In this 
case, the competent, objective and persuasive evidence of 
record fails to show that the veteran's service-connected 
disabilities were in any way related to the cause of his 
death, or that the cause of the veteran's death was in any 
way service related. 

Based on the above stated reasons, the Board finds that the 
weight of the evidence is against a finding that a service-
connected disease or disability was the principal or 
contributory cause of the veteran's death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  Therefore, the preponderance of 
the evidence is against the claim of entitlement to service 
connection for the cause of the veteran's death, and the 
benefit-of-the-doubt doctrine is not applicable.  The appeal 
is denied.  

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

The Court in Dingess/Hartman held that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board concludes that the appellant has been afforded 
appropriate notice under the VCAA.  The appellant was 
provided with VCAA notice letters in August 2002 and May 
2004.  The letters notified the appellant of what information 
and evidence must be submitted to substantiate the claim for 
service connection for the cause of the veteran's death, as 
well as what information and evidence must be provided by the 
appellant and what information and evidence would be obtained 
by VA.  She was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of her claim to the RO.  The 
content of the letters complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Element (1) of Dingess notice is not at issue.  Regarding 
elements (2) and (3), the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection for the cause 
of the veteran's death.  Regarding elements (4) and (5) 
(degree of disability and effective date), the appellant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating and effective date.  However, 
the Board notes that as discussed above, service connection 
for the cause of the veteran's death is not warranted.  
Therefore, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot. 

Although the VCAA notice was provided to the appellant 
subsequent to the initial AOJ unfavorable decision in 
November 1996, the Board finds that there is no prejudice to 
the appellant.  As noted above, the appellant was provided 
with content-complying notice in August 2002 and May 2004.  
After the May 2004 VCAA notice was provided, the appellant 
had over a year to respond to the notice and submit 
additional evidence in support of her claim.  Further, her 
claim was readjudicated in January 2006 by the agency of 
original jurisdiction (AOJ) before being returned to the 
Board.  The Board also points out that the appellant's appeal 
has been pending for almost ten years and the appellant has 
had this time period to submit evidence and argument in 
support of her claim.  She has been represented by a service 
organization since she first initiated this appeal.  Given 
the ample communications regarding the evidence necessary to 
establish service connection for the cause of the veteran's 
death, and considering that the appellant has been provided 
all the criteria necessary to establish service connection 
and is represented by an accredited veterans service 
organization, the Board finds that any notice deficiencies 
are harmless.  The Board finds that the actions taken by VA 
have essentially cured the error in the timing of notice and 
ensured the essential fairness of the process.  Further, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal. 

Additionally, the Board finds that the duty to assist has 
been met.  All available copies of the veteran's service 
medical records are associated with the claims file.  Copies 
of the veteran's treatment records from the Birmingham VA 
medical facility are associated with the claims folder.  The 
Board notes that the RO made attempts to obtain records from 
the VA medical facilities in Anniston and Tuscaloosa but the 
RO was not able to obtain any records from these locations.  
The appellant was advised in the January 2006 supplemental 
statement of the case that such records were requested and 
the records that were received were already of record.  The 
Board finds that any other attempts to locate such records 
are futile.  The Board also notes that the appellant informed 
the RO that Dr. N.X. has treated the veteran at the VA 
Anniston medical facility.  As noted previously, records from 
the Anniston facility were not located.  Of record, however, 
is an April 1997 statement by Dr. N.X. which was considered 
by the Board.  

In addition, the veteran's death certificate is associated 
with the claims folder.  An autopsy was not performed.  Also 
of record are copies of the police report of the veteran's 
motor vehicle accident on November [redacted], 1996, a report from the 
EMS which responded to the accident, and copies of the 
emergency room records dated November [redacted], 1996.  There is no 
identified relevant evidence that has not been accounted for.  

The Board observes that the RO did not obtain a medical 
opinion as to whether the cause of the veteran's death was 
due to service-connected disability.  However, for reasons 
explained immediately below, such medical opinion is not 
necessary.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in initial service connection claims, the VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service; (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service; and (4) insufficient competent medical evidence on 
file for VA to make a decision on the claim.

In the present case, the Board finds that there is sufficient 
competent medical evidence on file for VA to make a decision 
on the claim.  The competent medical evidence of record 
establishes that the cause of the veteran's death was due to 
injuries sustained in a post-service motor vehicle accident 
and the motor vehicle accident which led to the veteran's 
death was due to the weather conditions.  Accordingly, the RO 
was not required to provide a medical opinion to resolve this 
claim.  See McLendon, 20 Vet. App. at 81.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
appellant in substantiating her claim.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist her in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied. 




			
         RICHARD C. THRASHER                                
C. CRAWFORD
	        Acting Veterans Law Judge                                 
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
HOLLY E. MOEHLMANN
	Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


